Citation Nr: 0600146	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-25 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.

This appeal arises from a December 2001 rating decision of 
the Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's diabetes mellitus type I with his exposure to 
herbicide agents used in Vietnam.

5.  The veteran's diabetes mellitus type I was first manifest 
many years after service and is unrelated to disease or 
injury in service.


CONCLUSION OF LAW

The veteran's diabetes mellitus type I claimed as due to 
exposure to herbicides was not incurred in or aggravated 
during service, nor may diabetes mellitus be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 shows that he served in Vietnam 
from November 1969 to November 1970.

The service medical records are silent regarding the presence 
of complaints, clinical findings, or diagnoses of diabetes 
mellitus.  On the February 1971 separation examination, 
clinical evaluation was normal.  An urinalysis was negative 
for albumin and sugar.  

A February 1985 statement from John Campbell, M.D., indicates 
that diabetes mellitus was first found in January 1985.  At 
that time, the veteran gave a three-week history of 
polydipsia, polyuria, increased fatigue, and a 12-pound 
weight loss.  Upon testing, the veteran was advised that he 
had Type II diabetes mellitus.  

An April 2001 statement from Toni King, M.D., indicates that 
the veteran had been treated since 1996 for diabetes.  

In April 2001, the veteran filed a claim of service 
connection for diabetes that was the result of exposure to 
herbicides in service in Vietnam.  

Ongoing VA treatment notes to include those in January and 
May 2001, March 2002, and July 2003 indicate that the veteran 
was being treated for diabetes mellitus type I. 

Several VA treatment notes from the early 2000s were executed 
by a clinical dietician.  These notes indicate that the 
veteran was seen for diabetes mellitus type II.   

July and October 2002 notes authored by a VA physician showed 
treatment for diabetes mellitus type I.

On VA diabetes examination in July 2001, the onset of 
diabetes in 1985 was noted.  The diagnosis was diabetes 
mellitus type I.

A March 1996 private medical statement includes an assessment 
of questionable type I or type II diabetes. 

An August 2003 VA diabetes examination report indicates that 
the veteran was being treated as a type I diabetic.  
Diagnostic testing to include a diabetic urinalysis was 
performed.  The diagnosis was diabetes mellitus type I.  It 
was noted that the veteran's medical records were reviewed.  
It was understandable that the veteran believed that he had 
diabetes mellitus type II; however, the late onset of 
diabetes mellitus type I was well recognized and the 
veteran's presentation was not uncommon.  His pancreas was 
slowly failing and he had entered what endocrinologists 
called "the honeymoon" or the time during which the 
pancreas has its last gasp of insulin secretion.  In 
conclusion, the veteran was a type I diabetic.  

An October 1985 private hospital report includes a final 
diagnosis of insulin dependent diabetes mellitus.

In November 2003, a document addressing the subject of c-
peptides was submitted.

A February 2004 statement from Dr. King indicates that the 
veteran had been treated since 1996 and that he had been 
diagnosed with diabetes in 1985.  He was being treated with 
an insulin pump.  

In August 2004, a medical document from the internet was 
submitted.  In December 2004, a copy of a document from the 
American Diabetes Association was submitted.

A January 2005 VA medical statement indicates that the 
veteran's claims folder to include private medical records 
had been reviewed.  The veteran was not examined.  It was 
noted that Dr. King's records had been reviewed.  The veteran 
had other serious illnesses that fell into the broad category 
of immune-related diseases to include Reiter's syndrome, 
ankylosing spondylitis , and primary hypothyroidism.  
Hypothyroidism was especially well recognized as being found 
in patients with diabetes mellitus type I.  The veteran's 
medical history showed that he had never been obese.  His BMI 
was entirely normal and inconsistent with a diagnosis of 
insulin resistance which was a hallmark of diabetes mellitus 
type II.  A c-peptide determination conducted at a private 
medical facility in October 2002 was consistent with results 
found in patients with diabetes mellitus type I.  The 
veteran's diabetes was never well controlled with oral 
agents.  He remained labile despite insulin pump therapy.  
This was also consistent with diabetes mellitus type I.  

The diagnosis was diabetes mellitus type I.  It was noted 
that the veteran had a late onset of diabetes mellitus type 
I.  This presentation was not uncommon.  The undetectable c-
peptide finding further confirmed the complete pancreatic 
beta cell failure of diabetes mellitus type I.  The physician 
stated that she would love to render this very ill veteran 
the diagnosis of type II diabetes mellitus secondary to 
herbicide exposure, but she could not.  It was opined that it 
was more likely than not that the veteran had diabetes 
mellitus type I.  

The veteran testified in August 2005 that there were 
diagnoses of diabetes mellitus type I as well as type II; 
that Dr. Campbell diagnosed type II diabetes in 1985; and 
that the benefit of the doubt should be accorded to the 
veteran's claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Where a veteran served 90 days or more and diabetes mellitus 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of diabetes 
mellitus, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

The veteran's service personnel records show that he served 
in Vietnam from November 1969 to November 1970 during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  

Type 2 diabetes mellitus is one of the enumerated 
disabilities for which presumptive service connection will be 
granted under 38 C.F.R. § 3.309(e).  It is the veteran's 
contention that he has been diagnosed with type II diabetes.  
The evidence of record does not support this contention.

The veteran was diagnosed with diabetes mellitus in January 
1985.  A February 1985 statement from Dr. Campbell included 
an initial diagnosis of type II diabetes.  The medical record 
since the mid-1980s, however, clearly shows that the veteran 
suffers from type I diabetes.  VA examinations in July 2001 
and August 2003 included diagnoses of type I diabetes 
mellitus.  The August 2003 examination report was based on a 
diabetic urinalysis.  It was also noted, upon review of the 
medical record, that the veteran was being treated by VA for 
type I diabetes.  In point of fact, VA outpatient treatment 
records in the early 2000s consistently show that the veteran 
was treated for type I diabetes mellitus.  Some notations 
reflect treatment for type II diabetes; however, those 
treatment notes were prepared by a clinical dietician.  VA 
treatment notes prepared by the treating VA physician reflect 
treatment for type I diabetes.  

Furthermore, several statements are of record from Dr. King, 
the veteran's treating private physician.  Dr. King indicates 
that the veteran had been treated for diabetes with an 
insulin pump since 1996, but these statements are silent 
regarding whether he had type I or type II diabetes.  As they 
were submitted in support of the veteran's current claim, Dr. 
King' statements are conspicuously quiet regarding the type 
of diabetes mellitus suffered by the veteran. 

Great weight will be placed on the January 2005 VA medical 
opinion.  The VA physician stated that the veteran's complete 
claims folder to include private treatment records had been 
reviewed.  It was noted that the veteran had other serious 
illnesses that fell into the broad category of immune-related 
illnesses to include hypothyroidism that was well recognized 
as being found in patients with type I diabetes.  The veteran 
had never been obese and his normal BMI was inconsistent with 
a diagnosis of insulin resistance that was a hallmark of type 
II diabetes.  The results of a c-peptide test in October 2002 
and the fact that the veteran remained labile despite insulin 
pump therapy were two more factors that were consistent with 
type I diabetes.  Based on all of the above findings, the VA 
physician opined that the veteran had type I diabetes 
mellitus.  There is no recent medical evidence or medical 
opinion to the contrary.

The medical record, therefore, clearly demonstrates that the 
veteran suffers from type I, not type II diabetes mellitus, 
and thus he does not have a condition enumerated as a 
presumptive disability under 38 C.F.R. § 3.309.  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his diabetes mellitus type I is etiologically related to 
exposure to herbicide agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for type I diabetes 
mellitus on a direct incurrence basis.

The service and the initial post service medical records are 
silent regarding the presence of type I diabetes mellitus.  
The veteran, for that matter, does not contend that this 
disorder was manifest during service.  The medical record 
does not demonstrate the presence of type I diabetes mellitus 
until 1985, more than 10 years after separation from service.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current diabetes mellitus type I and service.  The Board has 
the duty to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish a nexus between 
diabetes mellitus type I, manifest years after service, with 
disease or injury during service.

The issue of whether diabetes mellitus type I was manifest in 
service, within the initial post service year, or resulted 
from exposure to herbicides, is solely within the province of 
health care professionals.  In short, a medical diagnosis or 
a medical nexus opinion regarding the etiology of diabetes 
mellitus type I must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
therefore clear that the veteran's statements and testimony 
in this case do not rise to the level of competent medical 
evidence.  In short, there is no competent medical evidence 
that diabetes mellitus type I is related to service to 
include exposure to herbicides.

The Board notes that the veteran has submitted excerpts from 
the internet and a copy of a document from the American 
Diabetes Association regarding various topics relating to 
diabetes.  These documents, however, contain no findings 
pertaining to the veteran's manifestation of diabetes 
mellitus type I that was first manifest many years after 
discharge from service.  As a lay person, relying on a 
generic medical treatise, the veteran is not qualified to 
render a medical opinion as to the etiology of his current 
diabetes mellitus type I.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied 
by the veteran simply provides speculative generic 
statements.  Therefore, the aforementioned excerpts lack 
probative value in the consideration of the veteran's claim. 

In sum, the service and post service medical evidence shows 
that the veteran was first diagnosed with diabetes mellitus 
type I in 1985 many years after service and that this 
disability is unrelated to disease, injury, or herbicide 
exposure during service.  The Board therefore concludes that 
the preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for type I diabetes mellitus must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2001 and February 2003 as well 
as a statement of the case in September 2003 and a 
supplemental statement of the case in January 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records to include private medical records that 
document the initial onset of type I diabetes mellitus in 
1985 have been obtained.  The veteran also appeared and 
presented testimony at a November 2003 hearing at the RO and 
at an August 2005 videoconference hearing before the Board.  
As a result, the Board finds that all necessary evidence has 
been obtained in support of the veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, VA examinations were 
conducted in July 2001 and August 2003.  Moreover, a January 
2005 VA medical opinion was obtained.  The VA physician 
reviewed the veteran's entire medical history and provided a 
detailed and well-reasoned medical opinion that clearly 
establishes that the veteran suffers from type I diabetes 
mellitus.  As a result, the evidence of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another 
examination or obtaining another medical opinion.  As another 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2001 prior to the initial unfavorable AOJ 
decision in December 2001.


ORDER

Entitlement to service connection for type I diabetes 
mellitus claimed as due to exposure to herbicides is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


